Case 2:18-cv-13885-KM-JBC Document 28 Filed 10/09/19 Page 1 of 2 PageID: 806



                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY


 BRODSKY et al.,
                                               Civ. No. 18-13885 (KM) (JBC)
                 Plaintiff,
                                                          ORDER
 V.


 BMW OF MANHATTAN et aL,

                Defendant.



      Defendants BMW of Manhattan and BMW of North America (“BMW NA”)
having filed a motion (DE 10) to dismiss the complaint;
      and the Court, in light of both sides’ submission of documentary
evidence, having converted that motion to a motion for summary judgment
pursuant to Fed. R. Civ. P. 12(d);
      and the Court having denied plaintiffs’ motion to “supplement” the
Complaint pursuant to Fed. R. Civ. P. 15(d), because it did not merely update
the allegations, but instead purported to substitute wholly distinct and
complex facts and causes of action;
      and the Court, by Order (DE 27) and Opinion (DE 26) filed on August 15,
2019, having granted the motions for summary judgment as to the moving
defendants on res juthcata grounds, as well as to the remaining defendants,
who were in privily and likewise were covered by the prior settlement and
release of claims;
      and the Court, having been placed on notice by the Rule 15(d) motion
that the plaintiffs may have wished to bring additional claims, in an abundance
of caution entered the dismissal without prejudice to the filing, within 30 days,
of a properly supported motion to amend the complaint (DE 26 at 16; DE 27);
Case 2:18-cv-13885-KM-JBC Document 28 Filed 10/09/19 Page 2 of 2 PageID: 807



       and the Court having received in the interim a decision of the Eastern
District of New York (DE 24) revoking Mr. Brodsky’s infonnapauperis status
for failure to disclose assets and income;
       and the Court having therefore required Mr. Brodsky to supplement his
infonnapaupeds application in this District with additional information (DE
23);
       and the Court having reviewed Mr. Brodsky’s supplemental infonna
pauperis submission (DE 25) and found it unsatisfactory (see Opinion, DE 26
at pp. 6—7);
       and the Court’s Order granting summary judgment having therefore
required that any motion to amend, brought within 30 days, “shall be
accompanied by a new and more detailed infonnapauperis application from
Mr. Brodsky, stating all sources of income and documenting them with
appropriate financial records” (DE 27);
       And the Court, since entering its Order (DE 27) on August 15, 2019,
having received neither a motion to amend nor a new infonnapauperis
application;
       IT IS this 9th day of October, 2019,
       ORDERED that the Order dismissing the Complaint in its entirety (DE
27) as to all parties and claims is now with prejudice.
       The clerk shall close the file.




                                              KEVIN MCNULTY
                                              United States District Judge
